                   Case: 1:12-cv-01132 Document #: 561-3 Filed: 11/16/18 Page 1 of 5 PageID #:8502




DEFENDANTS’ OBJECTIONS TO DASGUPTA FEES

 Date of Service       Page # / Line #    Described service provided                   Hours    Basis for Objection
                                                                                       expended
 10/11/2016 –          1/1-21; 2/1-20     Multiple meetings with co-counsel            15.3     Vague, excessive, duplicative; Ms.
 7/27/2017                                regarding case strategy; multiple court               DasGupta did not have an appearance on
                                          appearances                                           file in this case until 7/28/2017; Billed for
                                                                                                court appearances where co-counsel also
                                                                                                billed for appearance
 7/28/2017-8/16/2017   2/21-28            Multiple meetings with co-counsel            0.9      Vague, excessive, duplicative
                                          regarding case strategy
 8/22/2017             3/1, 2, 4, 9,      Multiple discussions of case strategy        2.2         Vague, excessive, duplicative
                       13, 18, 19, 28,    with co-counsel
                       33, 34,
 8/22, 24/2017         3/3, 16            Telephone conference re trial                0.2         Trial continued on Plaintiffs’ motion
                                          technology
                       3/5, 6, 8, 10,     Telephone calls to clients; letters to       8.7         Clerical or administrative work that should
                       11, 12, 14, 15,    witnesses; trial contact information list;               be billed at paralegal rate
                       17, 20, 22, 23,    telephone calls to witnesses; attempts to
                       25, 29, 35, 36,    locate witnesses, compiling lists of
                       37                 motions in limine, reviewing / editing
                                          pre-trial order; review voir dire
                                          questionnaire; review transcript
                       3/7, 21, 26,       Multiple calls to courtroom staff            0.6         Unnecessary, vague, excessive
                       31, 32,
                       4/1, 9, 10, 16,    Multiple meetings with co-counsel            3           Vague, excessive, unnecessary
                       21, 25, 26         regarding case strategy
                       4/2, 3, 4, 6, 7,   Telephone calls, subpoena drafting,          7.3         Clerical or administrative work that should
                       8, 11, 12, 13,     preparing exhibits, reviewing documents                  be billed at paralegal rate.
                       14, 15, 17, 18,
                       20, 22, 24, 27,
                       30, 31, 32
                       4/19               Drafting motion regarding requests to        1.2         Motion denied
                                          admit


                                                                       1
                 Case: 1:12-cv-01132 Document #: 561-3 Filed: 11/16/18 Page 2 of 5 PageID #:8503




                    4/28               Telephone call regarding “anonymous         0.4   Vague; information never disclosed in
                                       witness” and defendant Valentin                   discovery
                    5/1, 7, 9, 11,     Telephone calls, drafting tables,           9.6   Clerical or administrative; should be billed
                    12, 15, 17, 19,    preparing exhibit books, drafting letters         at paralegal rate
                    20, 21, 23, 24,
                    25, 28, 29, 31,
                    35, 37
                    5/2, 3, 13, 14,    Multiple meetings and discussions with      4.4   Vague, excessive, unnecessary
                    16, 22, 27, 32,    co-counsel regarding case strategy
                    33, 36
                    5/26               Telephone call regarding “anonymous         0.2   Vague; duplicative; information never
                                       witness” and defendant Valentin                   disclosed in discovery
                    5/30, 34           Making Google maps                          2.7   Duplicative and unnecessary
                    5/38               Notice of financial depositions             02.   Plaintiffs did not pursue punitive damages
                                                                                         at trial as they traded punitives for costs
                    6/1, 7, 10, 13,    Multiple meetings and discussions with      1.8   Vague, excessive, unnecessary
                    19, 20, 22, 23,    co-counsel regarding case strategy
                    25, 28, 31, 33,
                    34, 35, 37
                    6/2, 5, 17         Related to financial depositions of         0.7   Plaintiffs did not pursue punitive damages
                                       defendants                                        at trial as they traded punitives for costs
                    6/3, 4, 6, 9,      Telephone calls, emails, letters            3.0   Clerical or administrative; should be billed
                    11, 12, 14, 15,                                                      at paralegal rate.
                    16, 18, 27, 29,
                    32
                    6/8                Motion regarding requests to admit          0.3   Motion denied
10/18/2017 and      6/21, 24           Court appearances                           1.6   Duplicative; co-counsel billed for these
10/27/2017                                                                               appearances
                    6/26               Telephone call regarding “anonymous         0.1   Vague, duplicative, information never
                                       witness” and defendant Valentin                   disclosed in discovery
                    7/1, 4, 5, 6, 7,   Multiple conferences with co-counsel        3.2   Vague, excessive, unnecessary
                    11, 15, 17, 18,    discussing case strategy
                    20, 22, 23, 24,


                                                                   2
             Case: 1:12-cv-01132 Document #: 561-3 Filed: 11/16/18 Page 3 of 5 PageID #:8504




                26, 28, 30, 33,
                34, 36
                7/2, 3, 9, 10,    Telephone calls, contacting witnesses        5.4    Clerical or administrative; should be billed
                12, 14, 19, 21,   regarding new trial date, sending                   at paralegal rate
                27, 29, 31, 32,   subpoenas
                35
11/30/2017      7/16              Review letter from anonymous witness         0.2    Vague, duplicative, information never
                                  regarding defendant Valentin                        disclosed in discovery
1/10/2018       7/25              Court appearance                             0.6    Duplicative; co-counsel billed for this court
                                                                                      appearance
                8/3, 6, 9, 11,    Multiple conferences with co-counsel         5.7    Vague, excessive, unnecessary
                12, 14, 17, 22,   regarding case strategy
                30
                8/1, 2, 5, 7,     Draft subpoenas, draft emails, schedule      7.3    Clerical or administrative; should be billed
                10, 13, 16, 18,   witnesses                                           at paralegal rate
                19, 20, 21, 23,
                24, 25, 26, 27,
                28, 29
                9/1, 2, 19, 23,   Telephone calls, emails, drafting            2.1    Clerical or administrative; should be billed
                26, 27, 33, 34    subpoenas, preparing exhibit books                  at paralegal rate
                9/3, 9, 15, 24,   Multiple conferences with co-counsel         4.2    Vague, excessive, unnecessary
                35                regarding case or trial strategy
                9/6, 7, 10, 11,   Trial preparations regarding witnesses       7.1    Excessive, duplicative
                13, 14, 16, 17,   not called or deemed duplicative at trial
                18, 29, 30
7/12/2018       9/22, 31          Meet with Alex Zeier regarding               0.6    Duplicative of line 8; excessive
                                  courtroom equipment
                10/2, 5, 10,      Telephone calls, prepare exhibits books,     15.3   Clerical or administrative; should be billed
                11, 12, 14, 15,   load trial lap top, write letters, prepare          at paralegal rate
                17, 19, 20, 22,   exhibit folders
                23, 24, 27, 28,
                29, 30, 31, 39,
                40


                                                              3
            Case: 1:12-cv-01132 Document #: 561-3 Filed: 11/16/18 Page 4 of 5 PageID #:8505




               10/3, 8, 12,       Multiple meetings with co-counsel           2.6    Vague, excessive, unnecessary
               13, 18, 26, 38     regarding case / trial strategy
               10/4, 21, 32,      Trial preparations                          2.9    Duplicative of previous entries; excessive
               34, 35                                                                hours for tasks involved
               11/2, 11, 12,      Multiple meetings with co-counsel           5.1    Vague, excessive, unnecessary
               19, 22, 27, 28,    regarding case / trial strategy
               35
               11/5, 25           Trial preparations                          0.9    Duplicative of previous entries; excessive
                                                                                     hours for the task involved
               11/6, 10, 15,      Exhibit books, telephone calls, load        1.9    Clerical or administrative; should be billed
               18, 24, 32, 39     laptop for trial                                   at paralegal rate
               11/33, 34, 35,     Tasks related to Motion to Bar Garcia       5.1    Motions denied at trial
               36, 37, 38         and Silva and Motion for Admission of
                                  Wage Chart
               12/1, 10, 12,      Draft emails, prepare jury books,           6.4    Clerical or administrative; should be billed
               15, 21, 24, 25,    compile jury instructions for Powerpoint,          at paralegal rate
               27, 29, 30, 31,    compile receipts and invoices, order
               32                 transcripts, telephone calls
               12/ 4, 5, 8, 23    Review transcripts and prepare trial        5.7    Excessive, unnecessary, related to
                                  questions; draft Motion related to                 witnesses not called or motions lost;
                                  Requests to Admit; Load lap top;                   duplicative of previous entries
                                  Compile receipts
               12/6, 11, 16,      Multiple meetings with co-counsel           1.9    Vague, excessive, unnecessary
               19, 22, 26, 28     regarding case / trial strategy
               13/ 1, 3, 8, 22,   Multiple meetings with co-counsel           1.5    Vague, excessive, unnecessary
               26, 29             regarding case / trial strategy
8/24/2018      13/5               Prepare for court                           0.3    Duplicative of previous entry; excessive
                                                                                     time for task
               13/ 9, 10, 11,     Telephone calls, drafting documents         1.8    Clerical or administrative; should be billed
               12, 13, 15, 16,                                                       at paralegal rate
               17, 18, 19, 20,
               21
9/26/2018      13/25              Review time sheets for Angela Zaroff        0.9    Unrelated to this case
                                  Disputed hours                              85.6

                                                             4
Case: 1:12-cv-01132 Document #: 561-3 Filed: 11/16/18 Page 5 of 5 PageID #:8506




                 Hours that should be billed at paralegal   68.8
                 rate




                                            5
